Citation Nr: 1425147	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-10 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for prostate cancer as due to herbicide exposure.  

2.  Entitlement to service connection for erectile dysfunction as due to prostate cancer.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In November 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing convened at the RO.  A copy of the transcript has been included in the record.  

The record in this matter consists of paper and electronic claims files.  Relevant documentary evidence has not been added to the record since the December 2012 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2013).   
The Board will decide below the claim to service connection for prostate cancer.  The claim to service connection for erectile dysfunction is addressed in the REMAND section of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

The record raises the issue of whether a recurrent ventral hernia is secondarily related to residuals of prostate cancer to include surgery.  The AOJ has not addressed the issue so the Board does not have jurisdiction over it.  As such, the issue is referred to the AOJ for appropriate development.       


FINDINGS OF FACT

1.  Between December 1968 and December 1969, the Veteran served in Thailand at the Korat Royal Thai Air Force Base and the Takhli Royal Thai Air Force Base.

2.  The Veteran was diagnosed with prostate cancer in 2009, and underwent prostate removal surgery in February 2010.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, prostate cancer was incurred as a result of service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107(b) (West 2002, Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that exposure to herbicides in Thailand in the late 1960s caused him to develop prostate cancer.  

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 (West 2002) and 38 C.F.R. § 3.307(a)(6)(iii) (2013) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002) and 38 C.F.R. § 3.307(d) (2013) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  Prostate cancer is a disease listed under 38 C.F.R. § 3.309(e).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this matter, a service connection finding is warranted for prostate cancer for the following reasons.  First, the Veteran has been diagnosed with prostate cancer.  Private medical evidence dated from 2009 to 2011 notes that the Veteran was diagnosed with prostate cancer in 2009, and underwent removal surgery in February 2011.  This diagnosis, and surgery, is noted in VA treatment records dated until December 2011.  Second, the evidence of record supports the Veteran's contention that he was exposed to herbicides while serving in Thailand in the late 1960s.  The record clearly shows that, between December 1968 and December 1969, the Veteran served in Thailand at the Korat Royal Thai Air Force Base and the Takhli Royal Thai Air Force Base.  VA Manual M21-1MR provides that for veterans who served in the U.S. Air Force in Thailand at one of the Royal Thai Air Force bases (RTAFB), including Korat and Takhli, herbicide exposure will be conceded on a direct or facts-found basis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) (Dec. 16, 2011).  

In making this judgment, the Board has also considered the Veteran's testimony before the Board, during which the Veteran credibly asserted that he served near the perimeters on the RTAFBs.  As noted in the M21, service near the perimeters of the RTAFBs increased the likelihood of herbicide exposure.  

In assessing evidence, the Board is tasked with determining its competency and credibility.  The determination of credibility is a finding of fact to be made by the Board in the first instance.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995).  In assessing credibility of evidence, the Board may consider internal inconsistency, facial plausibility, consistency with other evidence submitted, bad character, bias, self-interest, malingering, and desire for monetary gain.  Id.  In assessing credibility, the Board may also consider the Veteran's demeanor when testifying before the Board at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  After determining the competency and credibility of evidence, the Board, as fact finder, must then weigh its probative value.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

In this matter, the Board finds the testimony offered at the November 2013 Board hearing to be both competent and credible.  The evidence is competent because the Veteran is capable of offering evidence regarding where he served on the RTAFBs.  His testimony is credible as well.  The Veteran has been consistent in his statements regarding the way in which he believes he was exposed to herbicides during service.  His assertions are plausible, moreover, given the time during which he served - during the Vietnam Conflict - and given the nature of the tropical terrain around which he worked in Thailand.  Further, the testimony of record must be compared with the absence of evidence indicating that herbicides were not used at the RTAFBs in the late 1960s.  In denying the Veteran's claim, the RO merely noted the absence of evidence showing exposure.  There is no evidence showing that the Veteran was not exposed.  Rather, the M21 supports the notion that he was exposed.  

Considering the foregoing evidence and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's duties placed him in Thailand, on RTAFBs Korat and Takhli, and near the perimeters of such bases.  Thus, the Veteran is presumed to have been exposed to herbicides.  38 U.S.C.A. § 5107(b) (West 2002).  Based on this finding, prostate cancer is presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2013).  As no evidence of record indicates that an intercurrent cause led to prostate cancer, service connection for prostate cancer and its residuals is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for the residuals of prostate cancer and prostatectomy is granted.


REMAND

The Board finds additional medical inquiry warranted into the claim to service connection for erectile dysfunction (ED).  

Private and VA treatment records, in addition to the Veteran's and his spouse's lay statements, document that the Veteran currently has ED.  However, the record contains no medical evidence commenting on whether the ED is related to the prostate cancer and surgery, as the Veteran maintains.  As the record contains no medical commentary on this claim, the Veteran should be provided with a VA compensation examination.  

The RO should also attempt to include in the claims file any outstanding VA treatment records.  The most recent VA treatment records are dated in December 2011.  

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent records are dated in December 2011.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his ED.  Any indicated tests should be accomplished.  The examiner should review the claims folders prior to examination, to include any newly associated records obtained as a result of this remand. 

The examiner is asked to comment on the following questions:

a.  is it at least as likely as not that the disorder is related to an in-service disease, event, or injury?  Please note the Veteran's assertions that he was been exposed to herbicides during service, which the Board has found credible.  

b.  is it at least as likely as not that ED is due to or caused by the service-connected residuals of prostate cancer?  

c.  is it at least as likely as not that ED is aggravated by the service-connected residuals of prostate cancer?  

By aggravation, the Board means a permanent increase in the severity of the underlying disability that is beyond its normal progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected disability.  38 C.F.R. § 3.310 (2013). 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  After all the above development has been completed, readjudicate the claim on appeal.  If the issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


